EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Geller on 04/07/2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
Claim 1 (currently amended): An upper saddle of a weapon storage rack for securing a barrel of a firearm comprising:
an upper saddle body with a pair of about U-shaped openings adapted to accept and cradle the barrel of the firearm, said pair of about U-shaped opening including a first forward facing about U shaped opening disposed in an upper surface of a bracket and a second first forward facing about U shaped opening disposed in a lower surface of said bracket, said upper surface and said lower surface joined by a front surface, said bracket mechanically coupled to a back surface of said upper saddle body; and
a pair of snap locks disposed in or on said upper saddle, said pair of snap locks including a left snap lock and a right snap lock, said pair of snap locks comprising a pair of rollers spring biased by a wireform spring to a closed position, said wireform spring mechanically coupled to said back surface of said upper saddle body, said wireform spring comprising at least a pair of spring arms, each spring arm having an about right angle spring arm shaft at an end of each spring arm, and a roller of said pair of rollers rotatingly coupled to each of said ; and
wherein said front surface disposed forward of said pair of rollers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Webb in view of Nachtigal does not teach at least the claimed front surface joining upper and lower surfaces and positioned forward of the pair of rollers and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631